Filed 12/6/18 by Clerk of Supreme Court
                         IN THE SUPREME COURT
                     STATE OF NORTH DAKOTA


                                2018 ND 249


State of North Dakota,                                      Plaintiff and Appellee

      v.

Joel Mejia,                                              Defendant and Appellant


                                 No. 20180178


       Appeal from the District Court of Mountrail County, North Central Judicial
District, the Honorable Richard L. Hagar, Judge.

      AFFIRMED.

      Per Curiam.

      Wade G. Enget, Mountrail County State’s Attorney, Stanley, ND, for plaintiff
and appellee.

      Caitlyn A. Pierson, Minot, ND, for defendant and appellant.
                                    State v. Mejia
                                    No. 20180178


       Per Curiam.
[¶1]   Joel Mejia appeals from a criminal judgment entered after he was found guilty
of simple assault following a bench trial. Mejia argues there was insufficient
evidence to sustain his conviction for simple assault and that the district court was
required to make a finding on his claim of self-defense. We summarily affirm under
N.D.R.App.P. 35.1(a)(3), concluding there was sufficient evidence to support the
guilty verdict. We also affirm under N.D.R.App.P. 35.1(a)(7), concluding in a case
tried without a jury, the court need only find the defendant guilty or not guilty. State
v. Berger, 235 N.W.2d 254, 263 (N.D. 1975).
[¶2]   Gerald W. VandeWalle, C.J.
       Jon J. Jensen
       Jerod E. Tufte
       Daniel J. Crothers
       Lisa Fair McEvers




                                           1